                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     J. DOE,                                            Case No. 18-cv-06261-HSG
                                   8                    Plaintiff,                          SUA SPONTE REMAND ORDER
                                   9               v.

                                  10     KIMBERLY MITCHELL, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff J. Doe filed this complaint in the Superior Court of California for San Mateo
                                  14   County on September 13, 2018, against Defendants Kimberly Mitchell Sorensen (“Kimberly
                                  15   Sorensen”) and her mother Earline Mitchell. Dkt. No. 1-4 (“Compl.”). On October 12, 2018,
                                  16   Earline Mitchell removed this action to federal court on the basis of diversity jurisdiction. Dkt.
                                  17   No. 1. For the following reasons, under 28 U.S.C. § 1447(c), the Court sua sponte remands this
                                  18   case to the Superior Court of California for San Mateo County for lack of subject matter
                                  19   jurisdiction.
                                  20     I.    BACKGROUND
                                  21           Plaintiff is a citizen of California, Compl. ¶ 2, as is Defendant Kimberly Sorensen, Dkt.
                                  22   No. 28 at 1. Defendant Kimberly Sorensen’s mother, Defendant Earline Mitchell, is a citizen of
                                  23   Alabama. Dkt. No. 1 at 2. According to Plaintiff, Defendants allegedly made false statements to
                                  24   third parties and governmental entities about Plaintiff, claiming that Plaintiff had committed
                                  25   crimes. Compl. ¶¶ 11–15. Plaintiff brings four causes of action under California law against
                                  26   Defendants: (1) defamation under California Civil Code § 46; (2) intentional infliction of
                                  27   emotional distress; (3) invasion of privacy; and (4) abuse of process. Id. ¶¶ 9–40. On February
                                  28   14, 2019, Defendants filed a special motion to strike under the California Anti-SLAPP statute and
                                   1   a motion to dismiss. Dkt. No. 18. Defendants’ motion to dismiss included arguments to dismiss

                                   2   Defendant Earline Mitchell for lack of personal jurisdiction and to dismiss both Defendants based

                                   3   on insufficient process. Id. at 17–20. The Court held a hearing on the motion on April 18, 2019,

                                   4   and asked the parties to brief whether there is complete diversity in this case, and whether the

                                   5   Court is required to continue exercising jurisdiction if it is established that there is no diverse

                                   6   defendant. Dkt. Nos. 26, 27. The parties submitted their supplemental briefs on April 17, 2019.

                                   7   Dkt. Nos. 28, 29.

                                   8    II.   LEGAL STANDARD
                                   9          Federal district courts are courts of limited jurisdiction, and “[n]o principle is more

                                  10   fundamental to the judiciary’s proper role in our system of government than the constitutional

                                  11   limitation of federal-court jurisdiction to actual cases or controversies.” DaimlerChrysler Corp. v.

                                  12   Cuno, 547 U.S. 332, 341 (2006) (quotations omitted). Consistent with this foundational principle,
Northern District of California
 United States District Court




                                  13   there is a “‘strong presumption’ against removal jurisdiction,” and the removing party “always has

                                  14   the burden of establishing that removal is proper.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

                                  15   Cir. 1992). The district court must remand the case if it appears before final judgment that the

                                  16   court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c); Lively v. Wild Oats Markets, Inc.,

                                  17   456 F.3d 933, 937 (9th Cir. 2006). The district court has “a duty to establish subject matter

                                  18   jurisdiction over the removed action sua sponte, whether the parties raised the issue or not.”

                                  19   United Inv’rs Life Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 967 (9th Cir. 2004). “It is well

                                  20   established that ‘lack of federal jurisdiction cannot be waived or be overcome by an agreement of

                                  21   the parties.’” Id. at 966–67 (quoting Mitchell v. Maurer, 293 U.S. 237, 244 (1934)).

                                  22   III.   DISCUSSION
                                  23          Federal courts have diversity jurisdiction in civil actions where the matter in controversy

                                  24   exceeds $75,000 and is between citizens of different states. 28 U.S.C. § 1332(a). Defendants

                                  25   removed this action based on diversity jurisdiction, claiming that “Plaintiff is a citizen of

                                  26   California, Defendant Earline Mitchell is a citizen of Alabama, and no forum-state Defendant has

                                  27   yet been served.” Dkt. No. 1 at 2. In Defendants’ supplemental brief, they concede that

                                  28   Defendant Kimberly Sorensen and Plaintiff are both California citizens, Dkt. No. 28 at 1.
                                                                                           2
                                   1   However, Defendants allege that because Defendant Kimberly Sorensen, a “forum defendant,”

                                   2   was not served, Earline Mitchell, “a diverse defendant,” could still “remove from state court to

                                   3   federal court” notwithstanding the absence of complete diversity here. Id. at 2.1

                                   4            The Supreme Court and Ninth Circuit have expressly rejected Defendants’ apparent

                                   5   position that an unserved defendant’s citizenship is not considered in determining whether

                                   6   complete diversity exists. See, e.g., Pullman Co. v. Jenkins, 305 U.S. 534, 541 (1939); Lopez v.

                                   7   Gen. Motors Corp., 697 F.2d 1328, 1331 (9th Cir. 1983); Clarence E. Morris, Inc. v. Vitek, 412

                                   8   F.2d 1174, 1176 (9th Cir. 1969) (“[a] nonresident defendant cannot remove a ‘nonseparable’

                                   9   action if the citizenship of any codefendant, joined by the plaintiff in good faith, destroys complete

                                  10   diversity, regardless of service or nonservice upon the codefendant” (citing Pullman, 305 U.S.

                                  11   534)). As the Ninth Circuit explained in Vitek, “[w]henever federal jurisdiction in a removal case

                                  12   depends on complete diversity, the existence of diversity is determined from the fact of citizenship
Northern District of California
 United States District Court




                                  13   of the parties named and not from the fact of service.” 412 F.2d at 1176.

                                  14          Further, Defendants’ primary case advanced in support of their proposition, Regal Stone

                                  15   Ltd. v. Longs Drugs Stores California, LLC, 881 F. Supp. 2d 1123 (N.D. Cal. 2012) is inapposite,

                                  16   as that case discusses an exception to the forum defendant rule when the forum defendant has not

                                  17   been served, not an exception to the complete diversity requirement. The forum defendant rule,

                                  18   codified at 28 U.S.C. § 1441(b)(2), bars removal when defendant “is a citizen of the state in whose

                                  19   court the action originated,” and the rule “embodies the notion that a defendant cannot complain of

                                  20   being haled before the courts of his or her own state.” Regal Stone, 881 F. Supp. 2d at 1126. The

                                  21

                                  22   1
                                         Defendants acknowledge that “it may be argued that this interpretation of the federal removal
                                  23   statute permits gamesmanship by defendants who closely monitor state court dockets so as to
                                       remove before plaintiffs have had an opportunity to serve process . . . .” Dkt. No. 28 at 2. The
                                  24   Court agrees that “gamesmanship” is the right word to describe Defendants’ actions here. The
                                       purported basis for removability was that Defendant Kimberly Sorensen, the California resident,
                                  25   had not been served before Defendant Earline Mitchell, the Alabama resident, sought removal. Of
                                       course, it is undisputed that Earline Mitchell has not been served either. Dkt. No. 1 at 1 (“As of
                                  26   the date of this Notice of Removal, Plaintiff has not served any Defendant.”); Dkt. No. 18 at 2
                                       (“Yet Plaintiff still has not served Defendants with the Complaint or Summons.”). So Defendants’
                                  27   theory that one unserved defendant can rush from state to federal court based on the fact that
                                       another defendant has not yet been served makes little practical sense. In any event, because the
                                  28   Court has no subject matter jurisdiction, it need not grapple in this case with the problematic
                                       implications of Defendants’ reading of the forum defendant rule.
                                                                                          3
                                   1   Ninth Circuit has held that the forum defendant rule is a “procedural, or non-jurisdictional, rule,”

                                   2   and is an “additional limitation on diversity-based removal jurisdiction.” Lively, 456 F.3d at 939

                                   3   (emphasis added). Whether the forum defendant rule bars or allows removal is thus distinct from

                                   4   the foundational question of whether there is complete diversity, which must exist for the Court to

                                   5   have subject matter jurisdiction at all. See id. at 938; see also Boren Found. v. HHH Inv. Tr., 295

                                   6   F. App’x 151, 152 (9th Cir. 2008) (“Because [the party] has failed to establish diversity of

                                   7   citizenship, the district court lacked subject matter jurisdiction and should have dismissed the

                                   8   action.”).

                                   9           Importantly, in Regal Stone, no one disputed that there was complete diversity, such that

                                  10   the Court clearly had subject matter jurisdiction. See id. at 1124, 1126 and n.5. The question was

                                  11   whether the defendants could still remove to federal court, despite the forum defendant rule, when

                                  12   the California defendants had not been served. Id. at 1126. The court in Regal Stone never
Northern District of California
 United States District Court




                                  13   addressed whether lack of service on a non-diverse defendant could somehow waive the

                                  14   jurisdictional requirement of complete diversity. This Court finds that neither Regal Stone nor any

                                  15   other authority supports Defendants’ claim that removal was appropriate based on the undisputed

                                  16   facts here.

                                  17           Because Defendant Kimberly Sorensen and Plaintiff are citizens of California, complete

                                  18   diversity is lacking, and the Court does not have subject matter jurisdiction over this case.

                                  19   IV.     CONCLUSION
                                  20           The Court ORDERS this case REMANDED to the California Superior Court for San

                                  21   Mateo County. Defendants’ special motion to strike and motion to dismiss, Dkt. No. 18, is

                                  22   DENIED AS MOOT. The Clerk is directed to remand the case and close the file.

                                  23

                                  24           IT IS SO ORDERED.

                                  25   Dated: 4/19/2019

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
                                                                                         4
